Citation Nr: 1144292	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-13 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in San Diego, California.  Thereafter, the Veteran's file was transferred to the RO in Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the Veteran filed his claim for service connection for sleep apnea while living in the area of the San Diego, California RO.  By the time he had filed his notice of disagreement, his address was in Maryland.  In May 2008, the Veteran submitted his substantive appeal for the claim currently on appeal and a Travel Board hearing was requested.  The San Diego RO, which was still handling the claim, provided him with a letter setting out various hearing options, to include Travel Board hearings (which are not offered at the Baltimore RO).  Accordingly, as noted by the Veteran's representative in the Appellant's Brief dated September 2011, the Veteran has not been properly advised of his hearing options on appeal.  Moreover, it now appears that the appellant has relocated to California.  Accordingly, his representative has requested that the claim be remanded to the RO so that the Veteran may be provided with corrective notification and information concerning the available hearing options on appeal at the Baltimore RO, or, it would seem, to schedule a Travel Board hearing if he is now in California.

In order to ensure that the Veteran has been afforded due process, to include the opportunity to appear before a Veterans Law Judge for a personal hearing, this case is remanded to provide corrective information concerning the Veteran's options for a personal hearing on appeal.  Accordingly, this case is REMANDED for the following action:

The Veteran's current address should be ascertained.  The applicable RO should then take appropriate steps in order to notify the Veteran of the hearing options available to him on appeal at the Baltimore, Maryland RO or the RO that now has jurisdiction of the claims file.  If so indicated, schedule the Veteran for an appropriate hearing in accordance with the appellant's request and applicable procedures.  If indicated, the Veteran and his representative should be notified in writing of the date, time and location of the hearing.  If he no longer desires a hearing, he should withdraw the request in writing to the RO and the matter should be returned to the Board.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


